Citation Nr: 1428559	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-22 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for residuals of right ankle arthroscopy with traumatic arthritis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Spruill, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 2001 to May 2005, with additional service in the Army Reserves.  This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).


FINDING OF FACT

Throughout the entire period under appeal, exclusive of the convalescent periods, the Veteran's residuals of right ankle arthroscopy with traumatic arthritis has been manifested by painful motion and fatigability.  The Veteran's range of motion has included dorsiflexion of 10 to 16 degrees; flexion of 25 to 35 degrees; inversion to 25 degrees; and eversion to 15 degrees.  X-ray findings have shown degenerative joint disease.  The objective evidence of record has not shown ankylosis or instability of the right ankle.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for residuals of right ankle arthroscopy with traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's August 2006 and April 2009 letters to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim at issue herein.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with VA examinations in conjunction with the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Veteran's claim was previously before the Board in September 2012 and remanded in pertinent part for additional evidentiary development, to include obtaining a VA examination.  Pursuant to the above-captioned claim, the Veteran underwent a VA examination in November 2012.  In this regard, the Board finds that there has been substantial compliance with its September 2012 remand as the RO provided the Veteran with an adequate VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

I.  Increased Rating Claim

In this case, the Veteran is seeking an increased evaluation for his 
service-connected residuals of right ankle arthroscopy with traumatic arthritis. Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).

Pursuant to Diagnostic Code 5271, a 10 percent evaluation is assigned where the evidence demonstrates moderate limitation of motion of the ankle.  A 20 percent rating is for application where there is marked limitation of motion of the ankle.  Id.  In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31 (2013).  

In a November 2005 rating decision, the RO granted service connection for residuals of right ankle arthroscopy.  A 10 percent disability rating was awarded effective May 26, 2005 under Diagnostic Code 5271.  In the January 2008 rating decision, after the Veteran disagreed with the assigned rating, the RO granted a temporary total (100 percent) rating based on convalescence following surgery.  This rating was made effective October 6, 2005 to December 1, 2005 when the 10 percent rating was then continued.  The RO also granted a temporary total rating based on convalescence following surgery effective July 28, 2006 to September 1, 2006 when the 10 percent rating was then continued.  

A January 2005 treatment report noted that the Veteran exhibited functional instability in his right ankle and underwent physical therapy after complaining of right ankle pain.  A February 2005 magnetic resonance imaging (MRI) scan of the Veteran's right ankle revealed a tear of the anterior talofibular ligament and sprain or partial tear of the posterior talofibular ligament.  The Veteran presented to a VA medical facility in May 2005, where he reported that he twisted his ankle during active duty service and continued to experience pain on weight bearing and instability.  Upon physical examination, the treating provider noted slight swelling and moderate range of motion.  

The Veteran underwent diagnostic testing of his right ankle in August 2005, which revealed a radiographically normal right ankle.  In September 2005, the Veteran presented to a VA medical facility with complaints of right ankle pain and immobility at times since service.  The treating provider noted that the Veteran had exhausted conservative therapy and underwent steroid injections without relief.  The treating provider diagnosed right ankle pain.  

On October 6, 2005, the Veteran was admitted to a VA medical facility in order to undergo right ankle arthroscopy with lateral gutter synovectomy.  During a 
follow-up appointment after the right ankle surgery, the Veteran complained of swelling, pain, lack of flexibility, numbness, burning, and limited flexion of his toes.  The treating provider recommended exercises to increase flexion and instructed the Veteran that numbness was likely secondary to swelling and nerve compression, which should resolve as swelling resolved.  

The Veteran underwent a VA general medical examination in October 2005.  The Veteran reported that he had undergone surgery ten days prior to the examination and complained of pain in his right ankle with flare-ups when he walked.  The examiner noted that the Veteran was not wearing any braces or orthotics and that he presented with a gait with limping on the right leg because of right ankle pain.  Further, the examiner noted that the Veteran's daily activity was affected and he was not able to do any sport activities.  Upon examination of the Veteran's joints, the examiner noted that the Veteran exhibited a fresh surgical scar from arthroscopic surgery, and painful and limited range of motion in the right ankle joint.  Further, the examiner noted that dorsiflexion was 16 degrees, plantar flexion was 35 degrees, inversion was 25 degrees, and eversion was 15 degrees.  During repetitive motion in the right ankle, the Veteran had increased pain, easy fatigability, and decreased range of motion with at least 5 more degrees.  Finally, the examiner noted that the Veteran's pain in the right ankle was mainly the result of his surgical treatment.  

The Veteran underwent a MRI in June 2006, which revealed an impression of cortical irregularity along the posterior aspect of the talus, joint effusion and possible intra-articular loose bodies, and degenerative joint disease of the ankle joint.  In October 2006, the Veteran complained of edema and right ankle pain despite taking multiple pain medications, but did not walk with any assistive devices.  The treating provider diagnosed right ankle grade I and II chondromalacia.    

On July 28, 2006, the Veteran underwent a right ankle arthroscopy and partial synovectomy and was placed in a short leg splint.  In August 2006, a VA treating physician noted that the Veteran did not have a ligament injury that required reconstruction.  The physician noted that the Veteran did have some chondomalacia of his talus and distal tibia and his pain was most likely coming from post-traumatic arthritis.  However, the physician concluded that the Veteran still had a "...very functional ankle structurally, and would not recommend further surgery."  The physician further stated that the Veteran would "...likely have maximal medical improvement from this surgery by 3 months."  In a subsequent treatment report, the Veteran reported that his swelling was down and his ankle felt better.    
In September 2006, a VA treating physician noted that the Veteran's surgical incisions were healed and no additional treatment was noted until March 2007.  In March 2007, the Veteran presented with complaints of ankle pain, but reported that he was able to walk slightly better.  He denied redness and swelling.  The treating provider noted an assessment of post-traumatic degenerative joint disease, chrondromalicia right ankle, with chronic right ankle pain.  Treatment included the administration of medication.  

The Veteran underwent a VA joints examination in November 2007.  The Veteran complained of continued lateral sided ankle swelling and pain.  He reported that walking for any prolonged period of time was uncomfortable and indicated that his prior employment in a warehouse required a lot of walking, which was extremely difficult to perform.  The examiner noted that the Veteran exhibited a normal appearing gait and portal scars from the prior surgery, which were well healed.  Upon physical examination, the Veteran's range of motion was 10 degrees of dorsiflexion with mild pain, 35 degrees of plantar flexion without pain, and inversion and eversion to 10 degrees without pain.  The examiner further noted that there was mild residual swelling and some tenderness to palpation along the distal fibular region.  There was no evidence of instability.  Further, the examiner noted that there was no additional functional impairment due to pain, weakness, fatigability, in coordination or flare-ups.  Finally, the examiner noted that there were no incapacitating episodes or radiation of pain, and no neurologic findings or effect on the usual occupation or daily activities.  The examiner diagnosed 
post-traumatic degenerative joint disease of the right ankle.  

A June 2009 VA treatment report noted that the Veteran complained of right ankle pain, which had been causing him discomfort since military service.  The Veteran rated his pain as a 4 on the pain scale.  

In June 2012, the Veteran testified at a Board hearing that his ankle was always swollen, burning, and itching.  He also reported that when he walked up or down a hill or stairs, he sometimes lost his balance and had fallen several times.  He further stated that he experienced tenderness and aggravation when he moved his ankle.  He indicated that certain activities of daily living, such as driving, exacerbated the pain in his ankle.  The Veteran also reported that he experienced instability, numbness, and nerve damage due to his disability.  Finally, he testified that treatment included surgery, a prescribed brace, and the administration of medication.    

The Veteran underwent a VA ankle examination in November 2012.  The Veteran reported that he twisted his ankle during service and underwent two subsequent surgeries to alleviate his pain.  Further, he reported flare-ups that impacted the function of his ankle.  Upon physical examination of the Veteran's ankle, the examiner noted that flexion ended at 25 degrees with objective evidence of painful motion beginning at 25 degrees, and dorsiflexion ended at 10 degrees, with objective evidence of painful motion beginning at 10 degrees.  The Veteran was able to perform repetitive-use testing with no additional limitation in range of motion of the ankle.  The Veteran's post-test plantar flexion ended at 25 degrees, and post-test dorsiflexion ended at 5 degrees.  The examiner noted that after repetitive testing, the Veteran exhibited less movement than normal on the right side and pain on movement on the right side.  Further, the examiner noted that the Veteran exhibited localized tenderness or pain on palpation of joints in the right ankle.  The examiner also noted that the Veteran did not exhibit instability or ankylosis.  Diagnostic testing revealed degenerative or traumatic arthritis.  Finally, the examiner noted that the Veteran did not use any assistive devices and his ankle condition did not impact his ability to work.     

After carefully considering the entire record in light of the applicable rating criteria, the Board determines that an increased rating in excess of 10 percent, exclusive of the convalescent periods, is not warranted for the Veteran's right ankle disorder.  A 10 percent evaluation is assigned where the evidence demonstrates moderate limitation of motion of the ankle.  A 20 percent rating is for application where there is marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal ankle dorsiflexion is 20 degrees and normal plantar flexion is 45 degrees.  See 38 C.F.R. § 4.71a, Plate II (2013).  While the objective findings do not reflect normal dorsiflexion and plantar flexion, the Veteran's loss in degrees has been more than adequately provided for by the currently assigned 10 percent evaluation, which contemplates moderate limitation of motion.

Upon examination in November 2007, the examiner noted that there was no additional functional impairment due to pain, weakness, fatigability, in coordination or flare-ups.  Further, the examiner noted that there were no incapacitating episodes or radiation of pain, and no neurologic findings or effect on the usual occupation or daily activities.  Pursuant to the Board's September 2012 remand, the Veteran underwent an additional VA examination of his right ankle in November 2012.  The examiner reviewed the claims file, physically examined the Veteran, and provided a diagnosis.  The November 2012 VA examiner noted the objective findings of pain at the extreme range of motion exhibited by the Veteran's right ankle.  Nevertheless, the examiner concluded that the Veteran did not have additional limitation in range of motion of the ankle following repetitive-use testing and his right ankle disorder would not affect his ability to work.  Even with consideration of the effects of painful motion and other factors, the examination did not reflect that the Veteran exhibited ankylosis or a level of functional loss greater than what is already contemplated by the assigned 10 percent rating.    

The Board has also considered whether any alternate diagnostic code sections allow for a higher rating.  Ankylosis of the right ankle has not been shown.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272 (2013).  Finally, the Veteran's right ankle was shown to have x-ray evidence of degenerative changes and post-traumatic arthritis.  Nevertheless, evaluation of the degenerative changes would be based upon limitation of motion or limited to 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  

II.  Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture, throughout the time period on appeal, was not so unusual or exceptional in nature as to render the rating assigned herein inadequate.  The Veteran's residuals of right ankle arthroscopy with traumatic arthritis was evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating assigned herein.  The criteria for the disability rating assigned herein more than reasonably describe the Veteran's disability level and symptomatology during the pertinent time periods and, therefore, the schedular evaluation assigned herein is adequate and no referral is required.

In light of the foregoing, the Board finds that the evidence of record reflects a disability picture commensurate with the currently assigned 10 percent evaluation for a right ankle disorder.  The Board also finds that the staged ratings assigned by the RO are appropriate as the evidence shows no additional distinct periods of time during which manifestations varied to such an extent that ratings greater or less than those assigned would be warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 10 percent for the period of time in question, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
 

ORDER

An increased rating for residuals of right ankle arthroscopy with traumatic arthritis, currently evaluated as 10 percent disabling, is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


